Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.       Acknowledgement is made of the amendment filed 06/15/22.
Claims 1-20 remain pending in the application. 
• Claims 9 and 19 are currently amended. 
• No claims are canceled. 
• No claims are new.
• Drawings objections are withdrawn because of amendments.
• Claim objections are withdrawn because of amendments.

Response to Arguments
3.	Applicant’s arguments, filed on 06/15/22 with respect to the rejection of Claims 1-8,11-17 and 18 under 35 U.S.C. 103 as being unpatentable over WANG JUNCHENG ET AL( “Online Downlink MIMO Wireless Network Virtualization in Fading Environments", 2019 IEEE GLOBAL COMMUNICATIONS CONFERENCE (GLOBECOM), IEEE, 9 December 20719 (2019-12-09), pages 1-6, DOL 10.1109/GLOBECOM38437.2019. 9013124.) (see IDS) in view of Mohammadmoein Soltanizadeh et al (Power Minimization in Wireless Network Virtualization With Massive MIMO, rov. Intel. Conf. Communications Workshop on 5G Architecture, 2018, consisting of 6 pages) (see IDS) have been fully considered and are persuasive.  The rejection has been withdrawn. 
(1) Applicant's arguments: Independent Claims 1 and 11 recite, in part, performing "downlink wireless network virtualization by minimizing an expected deviation of received signals at WDs subject to power constraints on the network node." 
Soltanizadeh does not disclose or suggest the above cited features of Claims 1 and 11, while Wang is not citable prior art against the instant application, as discussed below. 
In particular, Applicant submits that the Wang reference cited by the Office Action is not prior art. The instant application claims priority to U.S. Provisional Patent Application No. 62/833,307 filed April 12, 2019. As admitted in ¶ 5 of the Office Action, the Wang reference is dated December 9, 2019, which comes after Applicant's priority date, and therefore is not citable against the instant application. Hence, Applicant asserts that the rejection is unsupported and requests the withdrawal of the rejection for this reason.

Examiner’s response: Prior art by WANG JUNCHENG ET AL( “Online Downlink MIMO Wireless Network Virtualization in Fading Environments", 2019 IEEE GLOBAL COMMUNICATIONS CONFERENCE (GLOBECOM), IEEE, 9 December 20719 (2019-12-09), pages 1-6, DOL 10.1109/GLOBECOM38437.2019. 9013124.) is now withdrawn.
See new rejections below.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-8,11-17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammadmoein Soltanizadeh et al (Power Minimization in Wireless Network Virtualization With Massive MIMO, rov. Intel. Conf. Communications Workshop on 5G Architecture, 2018, consisting of 6 pages) (see IDS) in view of Sucha supittayapornpong et al (“Quality of information maximization for wireless networks via a fully separable quadratic policy”, IEEE/ACM Transactions on networking , IEEE/ACM, New York, NY, US , vol. 23, no. 2, 1 April 2015 (2015-04001), pages 574-586(see IDS).
With regards to claims 1 and 11, Mohammadmoein Soltanizadeh et al discloses i a network node configured to communicate with a wireless device, WD, (abstract: “downlink of a massive-MIMO base station") the network node comprising processing circuitry configured to: perform downlink wireless network virtualization (abstract: “wireless network virtualization to share the downlink of a massive-MIMO base station among multiple Service Providers’) by received signals at WDs subject to power constraints  ((page 1, right-hand column, last paragraph: "We first formulate the precoding problem in wireless network virtualization when perfect CSI is available, to minimize the InP’s transmission power while satistying certain prescribed maximum deviation between each SP’s intended signal to its users and what the InP delivers"; page 2, right-hand column, 3rd paragraph: "in addition to executing virtualization, and satisfying constraints that come from its requirement, the InP is concerned with additional internal constraints such as total transmit power. In this work, we aim to minimize the InP’s transmission power, which can be represented by || VII2").
Also in equation (44) and paragraph directly under equation. The deviation factors can be interpreted as received-signal proportional measure on how much the InP’s precoding is allowed to deviate from SP’s intended precoding.  Fig. 2, also shows transmission power with respect to deviation factors and fig. 3, InP’s power consumption in the proposed virtualization scheme
Mohammadmoein Soltanizadeh et al achieves a signal deviation that is below a pre-determined threshold, but is not explicit about minimizing an expected deviation of received signals. 
However, Sucha supittayapornpong et al discloses minimizing an expected deviation of received signals by using a minimizing method that includes applying a drift-plus-penalty technique discussed in abstract, minimizing the linear terms of a quadratic drift-plus penalty expression -- - -),
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Mohammadmoein Soltanizadeh et al as taught by Sucha supittayapornpong et al to arrive at the claimed invention of minimizing an expected deviation of received signals. 
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention Mohammadmoein Soltanizadeh et al as taught by Sucha supittayapornpong et al to arrive at the claimed invention of  minimizing an expected deviation of received signals with a reasonable expectation of success, thus improved method( - - -algorithms that maintain distributed format selection decisions across all devices, but reduce average delays- - - (see Sucha supittayapornpong et al, page 1, right hand column, 3rd paragraph). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention
 With regards to claims 2 and 12, Mohammadmoein Soltanizadeh et al discloses the network node of Claim 1, wherein the expected deviation is between a service provider's virtual precoding and an infrastructure provider's actual precoding ( see  Mohammadmoein Soltanizadeh et al , page 1, right-hand column, 2nd paragraph: "if the SPs use typical schemes of precoding and have the InP use their precoding matrices without considering the other SPs, the system will likely incur a large amount of interference. Our goal is to design methods for the InPs to manage this interference" and last paragraph: “We first formulate the precoding problem in wireless network virtualization when perfect CSI is available, to minimize the InP’s transmission power while satisfying certain prescribed maximum deviation between each SP’s intended signal to its users and what the InP delivers’).
With regards to claims 3 and 13, the combination of Mohammadmoein Soltanizadeh et al and Sucha supittayapornpong et al discloses the network node of Claim 1, wherein the minimizing is based at least in part on interference between service providers (see  Mohammadmoein Soltanizadeh et al , page 1, right-hand column, 2nd paragraph: "if the SPs use typical schemes of precoding and have the InP use their precoding matrices without considering the other SPs, the system will likely incur a large amount of interference.).
With regards to claims 4 and 14, the combination of Mohammadmoein Soltanizadeh et al Sucha supittayapornpong et al discloses the node Claim 1, wherein the minimizing includes applying a drift-plus-penalty technique for stochastic network optimization based on inaccurate channel state information (see Sucha supittayapornpong et al , abstract, minimizing the linear terms of a quadratic drift-plus penalty expression -- - -), 
With regards to claims 5 and 15, the combination of , the combination of Mohammadmoein Soltanizadeh et al Sucha supittayapornpong et al discloses the network node Claim 1, wherein the power constraints include at least one short term power constraint and at least one long term power constraint. ((page 1, right-hand column, last paragraph: "We first formulate the precoding problem in wireless network virtualization when perfect CSI is available, to minimize the InP’s transmission power while satistying certain prescribed maximum deviation between each SP’s intended signal to its users and what the InP delivers"; page 2, right-hand column, 3rd paragraph: "in addition to executing virtualization, and satisfying constraints that come from its requirement, the InP is concerned with additional internal constraints such as total transmit power. In this work, we aim to minimize the InP’s transmission power, which can be represented by || VII2").
With regards to claims 6 and 16, the combination Mohammadmoein Soltanizadeh et al  and Sucha supittayapornpong et al discloses the network node Claim 1, wherein the minimizing is performed without knowledge of channel distribution information (see Sucha supittayapornpong et al ,abstract, minimizing the linear terms of a quadratic drift-plus penalty expression -- - -),
With regards to claims 7 and 17, the combination of Mohammadmoein Soltanizadeh et al  and Sucha supittayapornpong et al discloses the network node Claim 2, wherein each service provider independently determines a virtual precoding matrix of the service provider ( see page 1, right-hand column, 2nd paragraph; precoding matrices without considering the other SPs, the system will likely incur a large amount of interference.--- -while satisfying certain prescribed maximum deviation between each SP’s intended signal to it’s users and what the Inp delivers) 

With regards to claims 8 and 18, the combination of , the combination of Mohammadmoein Soltanizadeh et al Sucha supittayapornpong et al discloses the network node Claim 2, wherein a virtual precoding matrix determined by a service provider is associated with a pre- determined downlink power (see Mohammadmoein Soltanizadeh et al page 1, right column, 3rd paragrapgh, “we first formulate the precoding problem- - -  to minimize the InP’s transmission power- - -“).  

Allowable Subject Matter
6.	Claims 9, 10, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  none of the prior arts cited alone or in combination provides the motivation to teach
    PNG
    media_image1.png
    35
    785
    media_image1.png
    Greyscale

as recited in claims 9 and 19 and the network node of Claim 2, wherein the downlink wireless network virtualization is bounded when all service providers' determinations of virtual precoding matrices include match filtering or zero forcing as recited in claim 10 and 20.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        September 23, 2022